Citation Nr: 0627973	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
tinnitus, to include assignment of separate 10 percent 
evaluations for each ear and an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from January 1951 to May 
1952, with earlier, unverified service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to an evaluation greater than 10 percent for tinnitus, to 
include assignment of separate 10 percent evaluations for 
each ear and an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular or 
extraschedular evaluation in excess of 10 percent for 
bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2005); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Board has 
considered whether further development of this claim is 
warranted under the Veterans Claims Assistance Act (VCAA) or 
previously existing law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  However, as 
will be further discussed below, this claim is being denied 
as a matter of law; therefore, no further development under 
the VCAA or previously existing law is warranted.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004). 

The RO granted the veteran service connection and a 10 
percent evaluation for tinnitus by rating decision dated in 
March 2002.  In March 2003, the veteran reopened his claim 
and sought an increased rating in excess of 10 percent for 
tinnitus, to include assignment of a separate 10 percent 
evaluation for each ear and an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).  (The Board has 
carefully reviewed the veteran's application in March 2003 to 
reopen his claim for a rating increase and finds no language 
indicating that he is expressing disagreement with the March 
2002 rating decision.)  His essential contention is that 
because his tinnitus is perceived in both ears, he is thus 
entitled to a separate evaluation for each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

To the extent that the veteran claims entitlement to an 
extraschedular evaluation greater than 10 percent for 
tinnitus, pursuant to 38 C.F.R. § 3.321(b)(1), the Board 
notes that there is no objective medical evidence 
demonstrating that his service-connected tinnitus alone 
produces an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to discuss 
the possible application of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1).  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 
4 Vet. App. 53 (1993).


ORDER

An evaluation in excess of 10 percent for service-connected 
tinnitus, to include entitlement to separate evaluations for 
each ear, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


